Citation Nr: 0123801	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  96-22 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for joint pain and swelling 
as a chronic disability resulting from an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from January 1982 to 
May 1993.  He served in the Southwest Asia theater of 
operations from December 27, 1990 to May 5, 1991.

This appeal arises from a March 1995 rating decision of the 
Pittsburgh, Pennsylvania, regional office (RO) which denied 
service connection for joint pain and swelling as a chronic 
disability resulting from an undiagnosed illness.  The notice 
of disagreement was received in May 1995.  The statement of 
the case was issued in June 1995.  The veteran's substantive 
appeal was received in February 1996.  In September 1996, the 
veteran was afforded a personal hearing before a Hearing 
Officer at the RO.  A transcript of the hearing has been 
associated with the claims folder.

This matter was Remanded by the undersigned in August 1998 
and August 1999 for the purpose of obtaining additional 
factual and medical evidence, and it has been returned to the 
Board of Veterans' Appeals (Board) for appellate review.

A review of the record shows that a claim for service 
connection for memory loss as a chronic disability resulting 
from an undiagnosed illness was denied by the Board in August 
1999.  The Board held at that time, in pertinent part, that 
the veteran had failed to submit a well-grounded claim for 
service connection.  The Board notes, however, that there has 
been a significant change in the law since the Board's August 
1999 decision was issued.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this 
statute eliminated the concept of a well-grounded claim, 
redefined the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist claimants in 
developing evidence, and superseded the decision of the U.S. 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law was 
made applicable to all claims for benefits that were denied 
or dismissed by VA, which became final during the period 
beginning on July 14, 1999, and ending on the date of the 
enactment of the VCAA.  The change in law applies to any such 
decision which was issued by the Secretary on the basis that 
the claim was not well grounded (as that term was used in 38 
U.S.C.A. § 5107(a), as in effect during that period).  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (codified at 
38 U.S.C.A. §  5107(West Supp. 2001). 

In view of the foregoing, the veteran is invited to resubmit 
his claim for service connection for memory loss as a chronic 
disability resulting from an undiagnosed illness to the RO.  
Consideration of the claim will be without prejudice, and on 
a de novo basis.


REMAND

As referenced above, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law during the pendency of the appellant's appeal.  
Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.

As part of its August 1999 Remand, the Board requested that 
the veteran be afforded a VA orthopedic examination for the 
purpose of determining whether or not the veteran's 
complaints of joint pain and swelling could be ascribed to a 
known clinical diagnosis.  A VA examination was conducted in 
September 2000.  Following a physical examination and review 
of the claims folder, the examiner opined that the veteran's 
complaint of left arm pain was due to "some sort of a reflex 
sympathetic dystrophy and dystrophic type of pain."  
However, the examiner appears to have been unsure of this 
diagnosis because he subsequently indicated that a bone scan 
"might be of some utility" to see if the veteran's symptoms 
were consistent with reflex sympathetic dystrophy.  The 
examiner was also less than conclusive when he opined that 
the joint symptoms in the veteran's right knee were unrelated 
to what was going on in his left lower extremity, and that 
the problem was likely the result of early degenerative joint 
disease in the right knee.  The Board is not satisfied with 
the findings of the September 2000 examination.

Moreover, the examiner indicated that the veteran gave a 
recent history of undergoing an electromyogram, and that the 
report of the test was not of record.  The examiner stated 
that the report would be helpful to his review.  To date, 
there is no evidence that the RO made any attempt to obtain 
the report of the electromyogram, or that the recommended 
bone scan was conducted.  VA's duty to assist includes 
providing a supplemental examination recommended by its own 
physician.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991).

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should comply with the 
requirements of the VCAA and implementing 
regulations.  This should include sending 
him a development letter concerning 
disabilities for which service connection 
is sought on the basis of an undiagnosed 
illness. 

2.  The RO should request the veteran to 
identify each joint which he claims is 
affected by an undiagnosed illness.  He 
should also furnish to the VA the names, 
addresses and approximate dates of 
treatment or evaluation by all health 
care providers, VA and private, who may 
possess additional records pertinent to 
the issue on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.  The RO should 
make a concerted effort to obtain the 
report of the electromyogram referenced 
by the veteran during his September 2000 
VA examination.


3.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and his 
representative and request them to 
provide a copy of such records.

4.  Thereafter, the RO should schedule 
the veteran for a VA neurological 
examination.  The veteran should be 
notified of the date, time, and place of 
the examination in writing.  The claims 
file, to include a copy of this Remand, 
must be made available to the examiner 
for review prior to or in conjunction 
with the examination.  Such tests as the 
examiner deems necessary, to include a 
three-phase bone scan and electromyogram, 
should be performed.  The clinical 
findings and reasoning which form the 
basis of the opinions requested should be 
clearly set forth.  The answers to the 
questions posed should be prefaced with 
the corresponding letter of the question.  
If the examiner finds that it is not 
feasible to answer a particular question 
or follow a particular instruction, he or 
she should so indicate and provide an 
explanation.  The examiner should:

a.  Determine the joints for which 
the veteran is seeking service 
connection on the basis of an 
undiagnosed illness.

b.  Note and detail all reported 
symptoms of joint pain and swelling 
in each of the joints identified by 
the veteran.  

c.  Provide details about the onset, 
frequency, duration, and severity of 
all complaints relating to joint 
pain and swelling in each involved 
joint and indicate what precipitates 
and what relieves the symptoms.

d.  Identify any objective medical 
indications that the veteran is 
suffering from joint pain and 
swelling as demonstrated on current 
examination or by the evidence 
contained in the claims folder.

e.  Determine whether the complaints 
of joint pain and swelling in each 
of the identified joints are 
attributable to any known diagnostic 
entity.  If not, the examiner should 
specifically state whether he/she is 
unable to ascribe a diagnosis to any 
joint pain and swelling in the 
identified joints.   

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  The RO should readjudicate the issue 
on appeal.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

